Filed 11/16/22 P. v. Stockman CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
             Plaintiff and Respondent,                                   A164558

 v.                                                                  (Sonoma County
 GREGORY CHATTEN STOCKMAN,                                           Super. Ct. No.
                                                                   SCR206261)
             Defendant and Appellant.

         In 1993, defendant Gregory Chatten Stockman was charged with
attempted murder and assault with a deadly weapon. (Pen. Code, §§ 187,
subd. (a), 664, 245, subd. (a)(1).)1 He was found not guilty by reason of
insanity and committed to Napa State Hospital. (§ 1026.) The trial court
granted his petition for supervised release in 2017. He now appeals from an
order revoking his conditional release status.
         Defendant’s counsel has submitted an opening brief raising no arguable
issues, and requests this court to make its own independent review of the
record on appeal pursuant to People v. Wende (1979) 25 Cal.3d 436 and
Anders v. California (1967) 386 U.S. 738, or in the alternative, to conduct a
review in accordance with Conservatorship of Ben C. (2007) 40 Cal.4th 529
(Ben C.)

        All further statutory references are to Penal Code unless otherwise
         1

indicated.


                                                               1
      Defendant was provided with a copy of the brief and informed of his
right to file a supplemental brief. He has submitted supplemental briefing
and addenda, but has raised no issues in his briefing.
      As appellate counsel acknowledges, Wende review is only available in a
first appeal of right from a criminal conviction. (Ben C., supra, 40 Cal.4th at
pp. 543–544; People v. Serrano (2012) 211 Cal.App.4th 496, 501; People v.
Taylor (2008) 160 Cal.App.4th 304, 312.) However, given the “private
interests at stake” and the “restraints upon physical freedom and personal
autonomy” at issue, we will proceed with a Wende review. (Ben C., at p. 545
(dis. opn. of George, C.J.); id., at pp. 543–544 & fn. 7.)
      Upon independent review of the record, we find no arguable issues on
appeal and affirm the order.
                                BACKGROUND2
      Following a trial, the court issued an order in 2017 “finding defendant
was ‘an appropriate candidate to be transferred to CONREP[3] for supervised
release in the community.’ ” (People v. Stockman (May 17, 2018, A152749)
2018 WL 2251649, at p. *2.)4
      In 2019, the prosecutor filed a motion to vacate the order to
conditionally release defendant because he refused to sign the CONREP


      2   We recount only those facts relevant to the issues on appeal.
      3   CONREP is the California Forensic Conditional Release Program.
      4  We take judicial notice of our opinion in defendant’s previous appeal.
“A court may judicially notice the ‘[r]ecords of . . . any court of this state.’
(Evid. Code, § 452, subd. (d).) ‘We may take judicial notice of the existence of
judicial opinions and court documents, along with the truth of the results
reached—in documents such as orders, statements of decision, and
judgments. . . .’ ” (Aixtron, Inc. v. Veeco Instruments Inc. (2020)
52 Cal.App.5th 360, 382.)


                                         2
paperwork. The court indicated “CONREP refuses to work with him. Maybe
his circumstances are becoming aggravated such that he’s not appropriate for
CONREP.” (Capitalization added.) The court scheduled a hearing for March
21, 2019 and ordered defendant to appear.
      Defendant did not appear at the March hearing, or at any subsequent
continued hearing. In January 2021, defendant’s trial counsel informed the
court that defendant could not appear at the scheduled Zoom hearing because
of a hernia problem and asked for a 60-day continuance. The court
rescheduled the hearing for March 2021.
      The next hearing occurred on November 17, 2021. The court indicated
the matter had been continued “for the Court to review the [subpoenaed]
medical records from Napa State Hospital” to determine if they contained
privileged information. The court ruled the medical records submitted did
not contain privileged material, and ordered them released to the parties for
copying. The court ordered the next hearing would be three weeks later, in
December.
      The next hearing did not take place until February 1, 2022. Defendant
did not appear. The court noted the case had been “bouncing around in this
Department” for over five years because “we haven’t been able to get
[defendant] here to court [or] to appear remotely by way of Zoom such that we
can meaningfully litigate this proceeding. . . . [¶] . . . [Defendant], despite a
removal order having been signed by this Court back in January, is not with
us today, [and] is not remotely with us by way of Zoom either.”
      The prosecutor informed the court she had spoken with the “sheriff’s
transportation unit” and was informed defendant refused to be transported.
Defendant’s attorney stated he had provided him with “a letter indicating the
importance of appearing via Zoom or in person for today’s hearing and

                                         3
provided Zoom information to him. [¶] I’ve also communicated with social
workers at Napa Hospital in an effort to see if someone would help
participate in ensuring that [defendant] appeared via Zoom and provided
Zoom information to . . . the social worker there at Napa. [¶] And I think that
my numerous attempts to speak to [defendant] by telephone [have] not been
fruitful as well because of reasons that are not entirely clear, but I think that
[defendant] is well aware of this morning’s proceedings and it is unclear to
me that there’s a medical reason why he would not be appearing today.”
      The court indicated it would make “a finding based on the contents of
the Court’s file, since [defendant] was granted out-patient status in 2017 to
today’s date included multiple periodic status reports under 1026(f), as well
as documents that have been received by the Court and to include the most
recent 1026(f) status report dated November the 24th of 2021 received by this
Court filed stamped on December the 8th.” The court noted there were
“multiple incidents . . . which . . . demonstrated [defendant’s] refusal to
participate in interviews, as well as his CONREP release. . . . [¶] And the
Court is prepared at this point to make the finding that [defendant] has
voluntarily absented himself over the last five years and that it is in the
interest of justice for the Court to proceed forward in his absence today.”
      The court admitted the records from CONREP and Napa State
Hospital. As the court found, the records showed defendant’s “refusal to meet
with CONREP and meaningfully participate in anyway [with] CONREP’s
supervision.” The records indicated defendant did not even meet the
“baseline requirements that he sign terms and conditions of his out-patient
treatment or at least meet with his care providers to discuss any concerns he
has in signing those conditions.”



                                        4
      The court found defendant “requires extended in-patient treatment due
to his failure to accept further out-patient treatment supervision.” The court
revoked “out-patient CONREP status” and ordered that he “remain in-
patient at the Department of State Hospitals until further order of the
Court.” The order was made “without prejudice to the defendant’s . . . ability
to seek reconsideration of the Court’s order if and when he either personally
appears . . . or makes an appearance by way of Zoom in order to seek that
reconsideration.”
      The record does not indicate defendant sought reconsideration.
Instead, about a week after the hearing, he filed a notice of appeal.
      Defendant, after receiving two extensions of time, filed a supplemental
brief, as well as two addenda. His supplemental brief and addenda raise no
issues. Instead, he attached numerous documents, some of which are part of
the record and some of which are not.
                                DISCUSSION
      An individual’s conditional release may be revoked if “the person
requires extended inpatient treatment or refuses to accept further outpatient
treatment and supervision.” (§ 1608; In re McPherson (1985) 176 Cal.App.3d
332, 339–340.) A court’s finding in that regard is reviewed for substantial
evidence. (See People v. Parker (2014) 231 Cal.App.4th 1423, 1436; People v.
DeGuzman (1995) 33 Cal.App.4th 414, 420.) We have independently
reviewed the record, and conclude substantial evidence supports the trial
court’s finding.
      Defendant’s attorney asserts “[t]his court should conduct an
independent review of the record to determine whether any hearsay error
existed, and, if it did, whether it was prejudicial.” He notes the admitted
documents “appeared to be properly authenticated state hospital record[s]”

                                        5
and so were “arguably admissible under both Evidence Code section 1271 and
1280,” but notes they contained “diagnoses applied to [defendant] and
opinions as to whether [defendant] had complied [with] various requirements
of his treatment . . . for his release.” He concedes no objection was made to
introduction of this evidence.
      “Evidence of a writing made [in the regular course of business] as a
record of an act, condition, or event is not made inadmissible by the hearsay
rule when offered to prove the act [or] condition. . . .” (Evid. Code, § 1271.)
“In order for a record to be competent evidence under [Evidence Code section
1271] it must be a record of an act, condition or event; a conclusion is neither
an act, condition or event. . . .” (People v. Reyes (1974) 12 Cal.3d 486, 503.) A
psychiatrist’s opinion about a patient’s diagnosis is “not an act, condition or
event within the meaning of the statute.” (Ibid.) We review admission of
such evidence for abuse of discretion. (Conservatorship of S.A. (2018)
25 Cal.App.5th 438, 447.)
      Regardless of whether there was any hearsay in the admitted records
from CONREP or Napa State Hospital, there was no prejudice resulting from
their admission. The court’s finding that defendant failed “to accept further
out-patient treatment supervision” was based on descriptions of acts or
events in the records, not diagnoses or opinions. The court identified specific
portions of the records which indicated defendant “refus[ed] to meet with
CONREP and meaningfully participate in any way [with] CONREP’s
supervision.” The records reflected that defendant repeatedly refused to meet
with his treatment team or CONREP representative and refused to sign the
terms and conditions of CONREP release.
                                 DISPOSITION
      The trial court’s order of February 1, 2022 is affirmed.

                                        6
                                         _________________________
                                         Banke, J.


We concur:


_________________________
Margulies, Acting P.J.


_________________________
Devine, J.*




*Judge of the Contra Costa Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.




A164558, People v. Stockman




                                     7